DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 08/13/2021.
Claims 1-13 are cancelled.
Claims 14, 18-20, 23, 24, 26, 27, 30 and 31 are amended. 
Claims 14-33 are pending.
Claims 14-33 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. 
NOTE: The original claims were incorrectly numbered (24, 23, 24-32). Applicant renumbered claims (08/13/2021).
112
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the 
103
Applicant argues against the prior art, arguing for example “Applicant's invention is directed to a multi-bank biometric authentication system, developed to be used in ATMs with three biometric sensors and defined by a set of hardware devices (29), including fingerprint sensors (2), fingerprint (3) and Palm-vein (4), assembled on the sensor support (30), which is connected to the ATM Security Card (32), said sensors (2), (3) and (4) connected to the USB ports 33, 33A and 33B and, finally, to the CPU 34 that receives another USB port 33C, connectable to the ATM Security Card 32, which also connects a set of LEDs 35 indicating the positioning 36 of the palm of the hand in the ATM…. Applicant's claimed element of having equipment that couples different biometric devices simultaneously, which are used according to the need, determination and business rules of each of the different financial institutions, allows this equipment to serve all financial institutions in a manner not possible in the prior art.”
Applicant’s arguments refer to features and intentions that are not mentioned or reflected in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 14 recites “allowing the biometric authentication of a user of a multibank ATM… authorizing use of the ATM by the user”.  The claim is unclear and indefinite as to the entity or device performing the claimed steps. Dependent claims 15-33 are rejected also, as they lack clarity. The claims do not clearly state the entities performing the claimed steps or whether multiple entities are performing the functions.
Claim 14 recites the limitation  “the group consisting”, “the biometric or contingency information provided by the user”, claim 22 recites “the start”, “the time for 
Claim 16 recites “wherein an encrypted biometric template is stored and transported by the biometric key defined between the financial institution and the host company server, being translated by the host company server for the ATM key and, subsequently, being submitted to the requesting ATM using biometric sensors on the ATM.” The claim is unclear and indefinite as to how the encrypted biometric template is stored and transported by the biometric key. Additionally, what is means for the encrypted biometric template to be translated by the host company server for the ATM key. It is unclear if the ATM key requires a “translated” encrypted biometric template. 
 Claim 18 recites “wherein the registration information search occurs by a biometric template on the financial institution, wherein the ATM sends requests to the financial institution the user registration information reporting that the ATM has biometric sensors installed and respective types and manufacturers of said sensors.” The claim limitation is unclear and indefinite. The claim is incomprehensible. As an example, it is unclear what the respective types are, or what “the registration information search occurs by a biometric template on the financial institution” means.
Claim 19 recites “wherein another financial institution allows the user to use another security devices to be captured on the ATM selected from the group consisting of”. The claim is unclear and indefinite. The claim recites “allows the user to use another security devices to be captured on the ATM”. The claim is incomprehensible. 
Claim 20 recites “wherein the biometric transaction authorization occurs in such a way that upon authorization request of the financial transaction, the financial it was submitted to authorization, with an optional request to consult other security devices if deemed necessary, and wherein the biometric authentication must respect certain conditions or rules so it may occur in a given manner so that the request for authentication can be verified”. The claim is unclear and indefinite. First, the claim is in narrative form, the language is vague and filled with optional language, at time incomprehensible and unclear as to the entity that would perform the limitation “in such a way”, “if deemed necessary” and “must respect certain conditions”, “so it may occur in a given manner so that”. It is unclear what device is capable of performing these presented claim limitations.
Claim 22 recites “wherein it is provided that a first rule covering the scanning and 7 TI104W:203764:527708:1 :ALEXANDRIAauthentication times: the amount of attempts and the time for scanning and authentication are configurable; wherein the ATM cancels the attempt of a biometry scan by the user if the user exceeds a specific number of seconds configured on the host company server waiting for positioning of finger or hand palm;… and wherein the ATM flags user delay error and returns to the start to wait a new card insertion and also cancels the scan and authentication attempts of the user after three hand palm authentication errors”. The claim is unclear and indefinite. It is unclear what “it” refers to. It is also unclear how the number of attempts and time is configurable. Additionally, it is unclear if Applicant is claiming the ATM “returns to the start to wait”. The claim is narrative and incomprehensible. 
Claim 23 recites “wherein when a macro validation sequence of the user with biometric authentication is initiated by the user inserted a card for magnetic stripe un availability of the sensor due to errors, on 9 TI104W:203764:527708:1 :ALEXANDRIAfirst scan with proper capture and authentication, the amount of errors returns to zero; in cases of unavailable biometric sensors, at the start of a transaction, the ATM submits an information query message to the financial institution with the information that sensors palm vein, finger vein, and fingerprint are present, but inoperative for use; and the financial institution may submit an answer to the information query request with security the 11 TI104W:203764:527708:1 :ALEXANDRIAalteration of diagnostic function of operator menu to flag update error of biometric keys on ATM and automatic call forces the update of keys; wherein said solution further comprises a second operational function using the biometric sensors tests which are performed by biometric data capture of finger or hand palm image of an operations technician and validation execution; wherein the biometric sensor validation test can only be performed locally and not remotely; and wherein a last operational function is the synchronization of biometric keys that forces the exchange of biometric keys with the server of the host company which can be performed automatically, by remote operation, or with the presence of an operator on the ATM running the operational function of key synchronism.” The claim is unclear and indefinite. The claims are narrative and at times incomprehensible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14, 15, 18, 19, 22, 23, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Makimoto et al. (2011/0129128) (“Makimoto”), and further in view of Ebara (2002/0010862) (“Ebara”).
Regarding claim 14, Makimoto discloses  (1) allowing the biometric authentication of a user of a multibank ATM by applying three biometric sensors of the ATM to the user so as to enable a transaction to be performed on the ATM (Abstract; Figure 1, 3; ¶ 68-75); 
Claim Interpretation- According to the specification (¶ 19-22)- there are multiple entities that perform these recited limitations. The claims do not address what entity is performing the claimed steps. For the purpose of claim interpretation, the limitations will be understood to be performed by multiple and/or different entities.  
Makimoto - FIG. 1 is an explanatory diagrammatic representation of the appearance of an automated teller machine or ATM 100 provided with a biometric authentication apparatus according to a preferred embodiment of the present invention. … A biometric authentication apparatus for performing user authentication based on finger/palm print information representing a biological characteristic of fingerprint or palm print and vein information representing a biological characteristic of vein, comprises: a finger/palm print information acquirer arranged and adapted to obtain finger/palm print information from a Selected portion of a person; a vein information acquirer arranged and adapted to obtain vein information from the selected portion of the person; a sensor arranged and adapted to come in contact with the Selected portion of the person 

    PNG
    media_image1.png
    359
    488
    media_image1.png
    Greyscale

(2) allowing the user to request either biometric authentication or a contingency authentication device selected from the group consisting of (a) positive identification, TAN CODE and TOKEN, (b) a combination of biometry and card password devices; (c) biometry and positive identification; (d) biometry, positive identification, TAN CODE or TOKEN; (e) no biometry with card password, positive identification, TAN CODE and TOKEN; and (f) biometry only; (Abstract; Figure 4-7; ¶ 68, 71, 84-89, 117-122, 140, 142); 
Makimoto - in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer. More specifically, when the user places a hand or a finger in the biological information acquisition assembly 200 according to an operation guide window displayed on the touch panel 106, the biological information acquisition assembly 200 operates to extract vein information and finger/palm print information from a generated image of the user's captured hand or finger…  The 314.  (¶ 71, 120)

(4) searching for saved biometric or contingency registration information of the user at the financial institution that would authorize use of the ATM in response to the request of the user (Figure 4; ¶ 76, 77, 80, 117-123); 
Claim Interpretation- According to the specification (¶ 19), “the ATM (1A or 1B) submits information from biometric sensors that are present and available to be used (palm vein 2, finger vein 3 and/or fingerprint 4) during the transaction authorization of the User U. The financial institution (16A or 16B or 16C) verifies the biometric sensors available (sensors 2, 3 and/or 4) ”. For the purpose of claim interpretation, the ATM does not search the financial institution for the saved biometric information. 
Makimoto - For example, a host computer (not shown) connected with the ATM 100 via a network may be structured to have the biological information search module 112 and the biological information storage module 113. In response to a request from the ATM 100, the host computer sends the corresponding registered biological information to the ATM 100. (¶ 117)



Makimoto- The user is successfully authenticated on verification of a match between the extracted vein information and finger/palm print information and the user's pre-registered vein information and finger/palm print information…. a biometric authentication matching module 111 (discussed later with reference to FIG. 3) matches the vein characteristic amount to the corresponding registered biological information. The output signal corresponding to the pressing degree may be based on a matching score or matching rate given as a result of the matching.  (¶ 71, 76)

(6) authorizing use of the ATM by the user if the biometric or contingency information provided by the user matches the saved biometric or contingency registration information of the financial institution; wherein the authentication must be obtained by biometry (¶ 71, 110).  
Makimoto- The user is successfully authenticated on verification of a match between the extracted vein information and finger/palm print information and the user's pre-registered vein information and finger/palm print information. The user is then allowed to proceed to a desired financial transaction, such as a cash withdrawal or a transfer…  Upon successful user authentication, the controller 101 gives a display showing successful user authentication on the touch panel 106 and allows the authenticated user to proceed to the desired financial transaction, such as the cash withdrawal or the transfer. (¶ 71, 110)

Ebara teaches (3) providing bioelectric information from said biometric authentication or contingency authentication device to a financial institution that authorizes use of the ATM in response to the request of the user (¶ 23, 34, 46, 56)
Claim Interpretation- According to the specification (¶19)- “, the ATM (1A or 1B) submits information from biometric sensors that are present and available to be used (palm vein 2, finger vein 3 and/or fingerprint 4) during the transaction authorization of the User U. The financial institution (16A or 16B or 16C) verifies the biometric sensors available (sensors 2, 3 and/or 4) ”. For the purpose of claim interpretation, “bioelectric information” is information from the biometric sensors. 
Ebara - As a specific example, it will be assumed that the enterprises are banks, the first enterprise system 1 belonging to a bank A and the second enterprise system 2 belonging to a bank B, and that the biometric authentication system is used to authenticate users of automatic teller machines (ATMs) operated by the banks...  The first enterprise system 1 comprises a registration apparatus 4, a first authentication-apparatus 5, a first database server apparatus 6, and a first local area network (LAN) 7. The second enterprise system 2 comprises a second authentication apparatus 8, a second database server apparatus 9, and a second LAN 10…When the user uses an ATM operated by bank A, the first authentication apparatus 25 is used to authenticate the user. The first 25 acquires the user's iris pattern, extracts features, and converts them to authentication data. The first database server apparatus 26 receives the authentication data from the first authentication apparatus 25. (¶ 23, 34, 46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Makimoto(¶ 71), which teaches “in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer”  and Ebara (¶ 44), which teaches “namely that banks A and B use the biometric authentication system to authenticate ATM users" in order to use biometric authentication as a means to verify a user’s identity at an ATM (Ebara; ¶ 1-4).
Regarding claim 15, Makimoto discloses wherein the three biometric sensors are a palm vein biometric sensor, a finger print biometric sensor, and a finger vein biometric sensor, respectively (Abstract; ¶ 68, 109-111).  
Regarding claim 18, Ebara teaches wherein the registration information search occurs by a biometric template on the financial institution, wherein the ATM sends requests to the financial institution the user registration information reporting that the ATM has biometric sensors installed and respective types and manufacturers of said sensors; wherein the financial institution validates types and manufacturers of sensors installed on the ATM if the user has had biometry registered and submits biometric templates corresponding to financial institution definition and registered in its biometric template base (Abstract; ¶ 51-53, 62, 63, 74, 79, 82, 83).  

Regarding claim 22, Makimoto discloses wherein it is provided that a first rule covering the scanning and authentication times: the amount of attempts and the time for scanning and authentication are configurable; wherein the ATM cancels the attempt of a biometry scan by the user if the 7 TI104W:203764:515592:1: ALEXANDRIAuser exceeds a specific number of seconds configured on the host company server waiting for positioning of finger or hand palm; and wherein the ATM flags user delay error and returns to the start to wait a new card insertion and also cancels the scan and authentication attempts of the user after three hand palm authentication errors (¶ 88-90, 102, 109, 110, 126, 144, 145).     
Regarding renumbered claim 23, Makimoto discloses wherein when a macro validation sequence of the user with biometric authentication is initiated by the user inserted a card for magnetic stripe scanning; the ATM requests to the financial institution the biometric registration information of the user; the ATM receives registration information, smart card treatment, biometric data, and other security devices; wherein the ATM subsequently (1) requests the user to insert the card and validates a chip in the smart card of the user card; (2) requests the user to position its finger or hand palm to perform the biometric authentication of the user; (3) requests and captures a password of the user; (4) requests selection of transaction value, and (5) requests authorization to complete the transaction  (¶ 72, 76, 79, 80, 109, 117).    

 Regarding renumbered claim 28, Makimoto discloses wherein information of available and unavailable sensors are submitted by an ATM monitoring agent comprising software installed on the ATM that monitors equipment peripherals, wherein monitoring systems of the host company server which are submitted on TRAP biometric sensor monitoring include the status of sensors installed on the ATM and including (1) palm vein sensor status including inexistent; operative; inoperative; or disconnected; the sensor status returns from a BIOAPIs; SDK version; (2) the finger vein sensor status 
Claim Interpretation – The disclosure does not explain what an “ATM CPU” is. For the purpose of claim interpretation, it will be understood to mean the ATM. The disclosure does not explain what a “TRAP biometric sensor” is. For the purpose of claim interpretation, it will be understood to mean a biometric sensor.
Regarding renumbered claim 30, Ebara teaches transaction processing, wherein transaction records reporting that biometric authentication occurred on the ATM and transaction base storage of the 10 TI104W:203764:515592:1: ALEXANDRI Ahost company server and on the financial institutions (16) are processed and displayed in managerial reports (¶ 38, 39, 49, 56, 67, 78).  
 Claims 16, 20, 21, 24, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Makimoto et al. (2011/0129128) (“Makimoto”), in view of Ebara (2002/0010862) (“Ebara”) and further in view of Inatomi et al. (2013/0174243) (“Inatomi”).
Regarding claim 16, neither Makimoto nor Ebara teaches wherein a biometric key is provided between the financial institution and a host company server, and a key for each ATM is provided between the host company server and the ATM, said key being periodically changed; and wherein an encrypted biometric template is stored and 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Makimoto(¶ 71), which teaches “in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer”, Ebara (¶ 44), which teaches “namely that banks A and B use the biometric authentication system to authenticate ATM users"  and Inatomi (¶ 17), which teaches “an error correction processing section that calculates the error corrected information on the basis of an exclusive OR of the acquired biometric information at the time of the authentication" in order to prevent against information leaks for biometric authentication (Inatomi; ¶ 14-16).
Regarding claim 20, Inatomi teaches wherein when the user requests authentication, the ATM activates the biometric sensor corresponding to the encrypted 
Regarding claim 21, Inatomi teaches wherein the conditions or rules governing biometric authentication may include limiting the user to a given number of attempts to scan and perform biometric authentication, where the given number of attempts is limited by an authentication attempt parameter configured on the host company server (¶ 105, 144).    
Regarding renumbered claim  24, Inatomi teaches wherein the errors flagged on the user biometric authentication on the ATM can include those identified by a predictive template, and wherein the errors are selected from the group consisting of errors submitted by the financial institution; errors on the user authentication, errors based on a different biometry from that of a registered biometry in the financial institution, a 
Regarding renumbered claim 26, Inatomi teaches wherein after a given number of biometric scan errors, the sensor becomes unavailable for this user based on incident rules which determine when the sensor will be unavailable to the user, said rules including cable disconnection of ATM CPU; wherein restart of the operation of the biometric sensor is performed only with either remote or local operation tests with regard to a number of consecutive biometric validation errors, wherein a maximum number of possible errors is configured on the host company server and is submitted via a communication network to the ATM; wherein the amount of consecutive errors of the biometric scan exceed an error threshold value is configured on a capture point configurator; errors are counted whenever the biometric scanning error occurs regardless if it happened to one or several users (U); and each unsuccessful hand palm scanning attempt is counted as an error (Abstract; ¶ 58- 63, 70-77, 115-123, 135, 163-165).
Claim Interpretation – The disclosure does not explain what an “ATM CPU” is. For the purpose of claim interpretation, it will be understood to mean the ATM.
Regarding renumbered claim 27, Inatomi teaches wherein following an un availability of the sensor due to errors, on first scan with proper capture and authentication, the amount of errors returns to zero; in cases of unavailable biometric sensors, at the start of a transaction, the ATM submits an information 9 TI104W:203764:515592:1: ALEXANDRIAquery message to the financial institution with the information that sensors palm vein, finger vein, and fingerprint are present, but inoperative for use; and the financial institution may submit 
Regarding renumbered claim 31, Inatomi teaches wherein a security solution is provided wherein a biometric template is transported by a security architecture for transportation of templates between financial institutions and the ATMs of the host company server, wherein this architecture is resumed in a biometric key defined between the financial institution and host company server, and a biometric key is provided for each ATM between the host company server and the ATM (Abstract; ¶ 52, 54-58, 81-83).  
Regarding renumbered claim 32, Inatomi teaches wherein the ATM biometric key is periodically changed and financial institutions submit encrypted templates by the biometric key defined between the host server company and a host of the financial institution, and the templates encrypted by the bank key of the host company server are translated into the host company for the ATM key, and the templates are translated for templates with the ATM key and are submitted by the host company server for the ATM that requested the templates (Abstract; ¶ 52, 54-58, 81-83).    
 Claims 17, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Makimoto et al. (2011/0129128) (“Makimoto”), in view of Ebara (2002/0010862) (“Ebara”) and further in view of Cipollone et al. (2010/0281155) (“Cipollone”).
Regarding claim 17, neither Makimoto nor Ebara teaches wherein the method further comprises monitoring for disconnection of a CPU sensor cable via an alarm board of the in the ATM 100, the user authentication is performed for each user who desires a financial transaction, for example, a cash withdrawal or a transfer”, Ebara (¶ 44), which teaches “namely that banks A and B use the biometric authentication system to authenticate ATM users"  and Cipollone (¶ 103), which teaches “Every time a status of a switch or indicator on the ATM 110 changes, then the siu service provider 38d will send an event notification listing the status of all of the indicators and switches, which will be received by the monitor application 50 " in order to monitor applications within an ATM (Cipollone; ¶ 2-7).
Claim Interpretation- the specification does not provide any explanation for the limitation. The originally entered claims regurgitate the exact language. 
Regarding renumbered claim 29, Cipollone teaches wherein SNMP protocol is used to manage the monitoring system (¶ 66, 137).  
Regarding renumbered claim 33, Makimoto discloses performed by biometric data(Abstract; ¶ 68). Inatomi teaches said operational functions comprising a sensor error diagnostic, biometric sensor tests and synchronization of biometric keys, and wherein the alteration of diagnostic function of operator menu to flag update error of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiang et al.  (KR20020023309) teaches ATM biometric authentication with the bank performing the authentication.
Inatomi et al.  (US 2013/0174243) teaches error threshold for biometric authentication
Chigira et al.  (US 2006/0130138) teaches ATM biometric authentication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685